Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:
It is suggested renaming imitation “(c)” to “(b)” for proper ordering and preventing rejection under 35 USC 112(b). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10, 14, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emby, US Patent Appl. Pub. No. 2017/0147057 in view of Pope et al., US Patent Appl. Pub. No. 2007/0296701.
Regarding claim 1, Emby discloses a system comprising a keyboard connected to a computer device (FIG. 5) for putting the computer device (21) into sleep mode, wherein the system can be configured so that: the motion data is processed on the keyboard to put the computer device into sleep mode (by transmitting respective sleep command – i.e. sending a sleep mode instruction to the computer device based on detected lack of user movement in proximity with the keyboard (22) within predetermined time period; paragraphs 0053-0055 and 0057). Emby further discloses a motion sensor (12) using radar (i.e. generating motion data with a radar module – paragraphs 0037 and 0045), incorporated into the keyboard, used for detecting the user presence in proximity with the keyboard (paragraphs 0053-0054).
Emby does not specifically state how the monitoring of the predetermined time period and the generation of the sleep mode instruction are implemented:
(a) activate a timer to count for a predetermined amount of time;
(b) generate motion data with a radar module (motion data from radar is disclosed by Emby);
(c) if motion data received from the radar module (the radar module is disclosed by Emby) indicates that movement of a user of the computer device has been detected, then repeat steps (a) & (b);
(d) if the timer has not expired, then repeat step (b); and
(e) send a sleep mode instruction to the computer device (disclosed by Emby).
Pope teaches a keyboard 101 (FIG(s) 1-6) connected with computer 100 (FIG. 1, paragraph 0022, lines 5-8), the keyboard housing incorporating a user presence sensor 213 (FIG. 3, paragraph 0031, lines 1-5, FIG. 4, paragraph 0037) similar to applicant’s invention. Pope further teaches disconnecting/maintaining communications from the keyboard to the computer (sleep mode instruction) and transitioning the keyboard into low power state based on detected (or lack of) user movement within and after preset time (FIG. 3, paragraph 0035, FIG. 5, paragraph 0041, lines 11-15, paragraph 0042, lines 1-7, paragraph 0044, paragraph 0045, lines 1-6). In addition, Pope further teaches all claim limitations (a)-(e) in FIG. 6, as follows: limitation (a) (step 307, paragraph 0051, lines 4-7); limitation (b) (steps 309-No, 313-Yes, paragraph 0051, lines 17-22); limitation (c) (steps 307, 309-No, 313-Yes, paragraph 0051, lines 17-22); limitation (d) (step 315-No, paragraph 0052, lines 1-6); and limitation (e) (steps 315-Yes, 317, paragraph 0052, lines 6-14). In Pope, the above-described system and functionality provides quick and reliable transitioning between low and high power states, thus, improving the power savings (paragraphs 0003 and 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system and functionality, as suggested by Pope with the system disclosed by Emby in order to implement how the monitoring of the predetermined time period and the generation of the sleep mode instruction are done (i.e. the functionality in Pope mapped to limitations (a)-(e) in claim 1). One of ordinary skill in the art would be motivated to do so in order to improve the power savings.
Regarding claim 14, the combination of Emby with Pope discloses a system with all claim limitations addressed above for claim 1.
Regarding claims 3 and 16, Emby and Pope further teach the system, wherein the radar module includes a radar sensor (Emby, paragraphs 0037 and 0045) that is disposed on a front side of the keyboard (Pope, FIG(s) 3 and 4, paragraph 0030, paragraph 0031, lines 1-5, paragraph 0037).
Regarding claims 4 and 17, Pope further teaches the system, as per claims 3 and 16, respectively, wherein the radar sensor is centrally disposed on the front side of the keyboard (FIG. 4, 219c).
Regarding claims 5 and 18, Emby and Pope further teach the system, wherein the radar module includes a radar sensor (Emby, paragraphs 0037 and 0045) that is disposed on a lateral side of the keyboard (Pope, FIG. 4, paragraph 0037).
Regarding claims 6 and 19, Pope further teaches the system, as per claims 3 and 16, respectively, wherein the radar sensor is directed upwards to scan an upper section of the user (paragraph 0036, lines 12-24).
Claims 8 and 21 are not patentably distinct over the combination of Emby and Pope. The recited horizontal and vertical motion detection range values would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they merely represent a design choice (MPEP 2144.4).
Regarding claims 9 and 22, Pope further teaches the system, including a user configurable timing switch for setting the predetermined amount of time for the timer (paragraph 0051, lines 1-7 – user settable timer with predetermined countdown period).
Regarding claims 10 and 23, Pope further teaches the system, as per claims 9 and 22. Pope does not specifically state the timer settings being at least 30 sec, 3 min, and 6 min.
The examiner takes Official notice that setting the timeout value of a user programmable counter (Pope paragraph 0051, lines 1-7) to any value (including the recited time values in claims 10 and 23) is well known in the art. Such functionality allows for generating selectable timeout periods for scheduling events or performing actions, accordingly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the timer taught by Pope to various values, including at least 30 sec, 3 min, and 6 min. One of ordinary skill in the art would be motivated to do so in order to selectively generate the sleep mode instruction timing.
Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emby, US Patent Appl. Pub. No. 2017/0147057 in view of Pope et al., US Patent Appl. Pub. No. 2007/0296701, and further in view of CN 102346534 A (referred to as Zhuang et al hereafter).
Regarding claims 7 and 20, Emby and Pope disclose the system, as per claims 6 and 19, respectively. Pope further teaches the presence sensor 213 being mounted relative to the horizontal bottom of keyboard 101 shown in FIG. 2 (horizontal plane). Emby further teaches the distance/motion sensor being a radar (i.e. a radar sensor – paragraphs 0037 and 0045).
Emby and Pope do not specifically state the angle of the radar sensor is adjustable with respect to a horizontal plane.
Zhuang et al teach power saving functionality for electronic device based on distance detection (Abstract). Zhuang et al further teach a distance sensor 11 with user adjustable angle according to need, thus, aligning the sensor for detecting the user in front (paragraph 0015). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhuang et al with the system disclosed by Emby and Pope in order to implement the angle of the radar sensor is adjustable with respect to a horizontal plane. One of ordinary skill in the art would be motivated to do so in order to align the sensor for detecting the user in front.
Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emby, US Patent Appl. Pub. No. 2017/0147057 in view of Pope et al., US Patent Appl. Pub. No. 2007/0296701, and further in view of Klein, US Patent Appl. Pub. No. 2002/0056046.
Regarding claims 13 and 26, Emby and Pope disclose the system as per claims 1 and 14, respectively.
Emby and Pope do not specifically state the system is configured to send a lock mode instruction to the computer device in addition to the sleep mode instruction.
Klein teaches a computer (10, 32, 122, 142, FIG(s) 1-4) entering password-protected screen saver mode (lock mode) responsive to user not present in proximity with the computer (Abstract, lines 1-11, paragraph 0008, lines 1-10). Klein further teaches a proximity/motion sensor (20, FIG. 1, 100, FIG(s) 2-4), incorporated in the keyboard (18, FIG. 1), detecting whether the user is within proximity, and generating respective code signal for inhibiting or activating the password-protected screen saver mode (paragraph 0008, FIG. 1, paragraph 0016, lines 4-7, paragraph 0020, paragraph 0021, lines 1-11, FIG. 2, paragraph 0025, lines 20-24, lines 20-24, FIG. 3, paragraph 0027, FIG. 4, paragraph 0028-0029).Thus, automatically preventing unauthorized computer access due to unattended computer (paragraph 0004-0006 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Klein with the system disclosed by Emby and Pope in order to implement the system is configured to send a lock mode instruction to the computer device in addition to the sleep mode instruction. One of ordinary skill in the art would be motivated to do so in order to preventing unauthorized computer access due to unattended computer.
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Regarding amended claims 1 and 14, the applicant argued that none of Emby, Pope, Zhuang, and Klein, either individually or in combination, disclose or hint the amended subject matter – i.e. of a system configured so that:  the motion data is processed on the keyboard, and the sleep mode instruction is generated by the keyboard to put a connected computer device into sleep mode; the motion data is processed on the keyboard, and the sleep mode instruction is generated by the connected computer device to put the computer device into sleep mode; or the motion data is processed on the connected computer device, and the sleep mode instruction is generated by the connected computer device to put the computer device into sleep mode.
The examiner respectfully disagrees and notes the citations in Emby, who clearly discloses at least the functionality for “the motion data is processed on the keyboard, and the sleep mode instruction is generated by the keyboard to put a connected computer device into sleep mode” (see Emby, paragraphs 0037, 0045, 0053-0055, and 0057, as addressed above under the rejection of claim 1).
Based on that, the rejection of claims 1, 3-10, 13-14, 16-23, and 26 is maintained, as indicated in this Office action.
In addition, with respect to the rejection of claims 10 and 23, it is noted that because the applicant did not traverse the examiner’s assertion of official notice, the applicant has conceded the statement asserted in the official notice as admitted prior art (see MPEP 2144.03, C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186